Order entered October 21, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00246-CV

  THE UNIVERSITY OF TEXAS SOUTHWESTERN MEDICAL CENTER, Appellant

                                              V.

                         VERBA KLINGSICK, ET AL., Appellees

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-12-07946

                                          ORDER
       We REINSTATE this appeal.

       We GRANT the parties’ October 19, 2015 motion to abate the appeal. We ABATE the

appeal for SIXTY DAYS. The appeal will be reinstated sixty days from the date of this order or

on motion of either party, whichever occurs sooner.

                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE